DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 07/05/2022. The applicant’s arguments filed on 07/05/2022 have been found persuasive, the application is now in condition for allowance. 


Allowable Subject Matter
Claims 1-2, 4-16, 20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 11, 12, 20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “An assembly for an aircraft propulsion system, including: a gas turbine engine including a turbine section and a component; and a vapor absorption refrigeration system configured to be driven by waste heat energy received from the turbine section, and a condenser, configured to heat fluid that flows through the component” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, and in view of remarks filed on 07/05/2022.
Regarding Claim 11:
The prior art of record does not teach “An assembly for an aircraft propulsion system including: a gas turbine engine including a turbine section and a component; and a vapor absorption refrigeration system configured to be driven by waste heat energy received from the turbine section, the vapor absorption refrigeration system including a condenser in combination with the absorber is configured to generate absorber heat energy by introducing refrigerant vapor into an absorbent, and the absorber further configured to heat fluid that flows through the component using the absorber heat energy” as claimed in claim 11, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11 and in view of remarks filed on 07/05/2022.
Regarding Claim 12:
The prior art of record does not teach “An assembly for an aircraft propulsion system, including: a gas turbine engine including a turbine section and a component; and a vapor absorption refrigeration system configured to be driven by waste heat energy received from the turbine section, the vapor absorption refrigeration system including a condenser in combination with the generator further configured to provide the refrigerant to the condenser separate from the power generation route, a restoring force control route comprising a motor and configured to receive and store the rotational kinetic energy from the motion converter and to transfer, to the motion converter, rotational kinetic energy that is restored using stored energy” as claimed in claim 12, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12, and in view of remarks filed on 07/05/2022.

Regarding Claim 20:
The prior art of record does not teach “The prior art of record does not teach, including: a gas turbine engine including a turbine section and a component; and a vapor absorption refrigeration system configured to be driven by waste heat energy received from the turbine section, the vapor absorption refrigeration system including a condenser in combination with 
the vapor absorption refrigeration system further including a pump and a second expansion device; and the absorber, the pump, the generator and the second expansion device configured in a closed absorbent loop” as claimed in claim 20, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20, and in view of remarks filed on 07/05/2022.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
   July 19, 2022